Advisory Research, Inc. Code of Ethics Adopted February 1, 2005 Revised December, 2011 1 Introduction Advisory Research, Inc. (“ARI”) values the principles of honesty and integrity and expects that all employees conduct themselves in a professional and ethical manner. This Code of Ethics has been adopted by ARI in compliance with Rule 17j-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), and Rule 204A-1 under the Investment Advisers Act of 1940 (“Advisers Act”). Further, the general principles discussed below govern all conduct, whether or not the conduct also is covered by more specific standards and procedures set forth below. Finally, failure to comply with this Code of Ethics may result in disciplinary action, including termination of employment. As evidence of ARI’s further commitment to its clients, ARI has adopted the CFA Institute Code of Ethics and Standards of Professional Conduct. This document is included as an attachment to this policy and its provisions are applicable to all Employees in addition to those set forth below. Contents I. Fiduciary Duty – Statement of Policy II. CFA Institute Code of Ethics and Standards of Professional Conduct III. Client Opportunities IV. Insider Trading V. Personal Securities Transactions VI. Gifts, Entertainment and Contributions VII. Confidentiality VIII. Duty to Comply and Update 2 I. Fiduciary Duty – Statement of Policy ARI is a fiduciary of its Clients and owes each Client an affirmative duty of good faith and full and fair disclosure of all material facts. This duty is particularly pertinent whenever the adviser is in a situation involving a conflict or potential conflict of interest. ARI and all Employees must affirmatively exercise authority and responsibility for the benefit of Clients, and may not participate in any activities that may conflict with the interests of Clients except in accordance with this Code. In addition, we must avoid activities, interests and relationships that might interfere or appear to interfere with making decisions in the best interests of our Clients.
